EXHIBIT 10.2

2006 Cash Bonus Plan for

Executive Officers of

Ceradyne, Inc.

Executive Officers of Ceradyne, Inc. are entitled to receive a cash bonus for
services rendered during 2006 based on a percentage of pre-tax profits as set
forth in the following table, except as otherwise noted. Bonuses are calculated
on a calendar quarter basis and are paid following completion of the quarter
provided that the executive is still employed by the Company as of the date of
payment. If there is a pre-tax loss in one quarter, that loss will be subtracted
from the pre-tax profit in the subsequent quarter when calculating the bonus
earned for the subsequent quarter. In no event will the bonus payable to any
executive officer exceed 150% of such officer’s annual base salary.

 

Name

  

Title

  

2006 Bonus

Joel P. Moskowitz    Chairman of the Board, Chief Executive Officer and
President    1.0% of consolidated pre-tax profit David P. Reed    Vice
President, and President of North American Operations    1.0% of North American
pre-tax profit Jerrold J. Pellizzon    Chief Financial Officer, Chief
Administrative Officer and Corporate Secretary    0.5% of consolidated pre-tax
profit Bruce Lockhart    Vice President, and President of Thermo Materials
Division    1.0% of Thermo Materials division pre-tax profit Jeffrey J. Waldal
   Vice President, and President of Semicon Associates Division    3.0% of
Semicon Associates division pre-tax profit Marc A. King    Vice President of
Armor Operations    Director level Advanced Ceramics Operations division bonus
Michael A. Kraft    Vice President of Sales, Marketing and Business Development
   0.2% of consolidated pre-tax profit Alvin Gerk    Vice President Operations
   Director level Advanced Ceramics Operations division bonus